Citation Nr: 0727800	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  06-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  In that rating decision, the RO 
denied entitlement to service connection for PTSD and 
obesity.  The veteran's disagreement with this rating 
decision led to this appeal.

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been made part of the record.  At the time of the 
hearing, the veteran withdrew his claim for entitlement to 
service connection for obesity; therefore, this claim is no 
longer on appeal.  See 38 C.F.R. § 20.204.  Also at the time 
of the hearing, additional evidence was associated with the 
claims file; the veteran waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304.

The Board finds that the record raises a claim for service 
connection for an anxiety disorder.  The RO is directed to 
take appropriate action regarding this claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence indicates that the 
veteran does not have PTSD.




CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a July 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim for service connection, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The July 2005 letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In March 2006, the veteran was provided with 
additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the July 2005 letter provided notice of the elements 
of a service connection claim, the letter did not provide 
additional notice regarding the unique elements of a claim 
for service connection for PTSD.  The Board finds that any 
notice error in not providing this additional notice is non-
prejudicial.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103, 116 (2005) (citation omitted).  
The July 2005 letter informed the veteran that the evidence 
must show that he had a current mental disability shown by 
the medical evidence.  As discussed more fully below, this is 
the element missing from this case.  Therefore, failure to 
provide additional notice regarding other elements unique to 
a PTSD claim is non-prejudicial.  That is, any defect in the 
content of the notices has not affected the fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).  Therefore, under these circumstances, the Board 
finds that a remand of the veteran's appeal in order to 
correct this notice error is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

The Board further notes that the veteran was provided a copy 
of 38 C.F.R. § 3.304(f) in the March 2006 statement of the 
case.  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the March 2006 notification letter was issued 
after the August 2005 rating decision on appeal. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board is cognizant of 
recent Federal Circuit decisions pertaining to prejudicial 
error.  Specifically, in Sanders v. Nicholson, 487 F.3d 881 
(2007), the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  In this 
case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  

The RO cured the timing defect by providing VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the August 2006 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  See 
also Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  
The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Thus, the presumption of prejudicial error is rebutted.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The veteran was also 
provided with a VA PTSD examination in August 2005.  See 
38 C.F.R. § 3.159(c)(4).  It appears that all reasonable 
efforts to obtain relevant records regarding the issue here 
on appeal have been made, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) 
provides that if the diagnosis of a mental disorder does not 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 

Factual Background

The veteran contends that he has PTSD due to stressful events 
that he experienced in Vietnam.  The veteran's DD 214 shows 
that the veteran served as a medical specialist in a Special 
Forces unit in the United Stats Army and indicates that he 
received a Combat Infantry Badge (CIB).  In his testimony 
before the Board, the veteran noted that he had a medical 
license and was worried about what a diagnosis of PTSD would 
do to his license.  He stated that he was now retired and 
indicated it was now important for him to pursue this claim.  
He receives Social Security benefits based on age, not 
disability.  

The claims file contains a letter from a private medical 
doctor dated in April 2005.  The doctor noted that he treated 
the veteran in 1991 for emotional problems associated with 
chronic PTSD due to combat experiences in Vietnam.  He noted 
that he thought the treatment for the PTSD symptoms was 
moderately helpful.  He reported that the records of the 
veteran's treatment had been destroyed.

The veteran underwent a VA examination in August 2005.  The 
examiner noted review of the claims file.  The examiner noted 
that the veteran indicated that since discharge from service 
he had had problems with loud noises and with interpersonal 
relationships.  The veteran reported that he was hyper-
vigilant with all things.  The examiner noted review of the 
April 2005 letter from the private medical doctor.  She 
highlighted that the private doctor did not provide a 
description of any specific PTSD symptoms that were treated 
and that there was no description of the length or type of 
treatment provided.  

The examiner documented that the veteran completed a degree 
to become a physician's assistant after service and worked as 
a physician's assistant until his retirement.  The veteran 
stated that he loved his work and that he was generally well 
liked by coworkers.  The examiner also noted that the veteran 
reported having a very strong relationship with his wife and 
very good relationships with his children.

The veteran detailed his military history to the examiner, 
including stressful events he experienced.  The examiner 
evaluated the veteran according to the different criteria for 
a PTSD diagnosis.  The examiner found that the veteran did 
not present symptoms that met the full criteria for PTSD.  
She diagnosed no Axis I psychiatric disabilities.

The examiner summarized that the veteran indicated exposure 
to trauma in Vietnam, but did not indicate any debilitating 
distress associated with thoughts of his Vietnam experiences.  
She noted that he did occasionally have disturbing dreams, 
but they did not occur at a high frequency.  He sometimes 
felt anxiety in response to specific triggers, but of a low 
level of intensity.  She further summarized that the veteran 
indicated that he had typically been able to avoid thoughts, 
feelings, and conversations about his Vietnam experiences, 
but recently he had felt more able to talk about and think 
about those experiences.  He did not indicate any restriction 
of affect, anhedonia, detachment, or sense of foreshortened 
future.  The veteran, however, indicated that he experienced 
significant hypervigilance and an exaggerated startle that he 
had had since Vietnam.

The veteran underwent a VA behavior assessment in January 
2006.  The veteran reported that he had some symptoms of 
PTSD, including periodic excessive startle response to loud 
noises, periodic insomnia, periodic intrusive thoughts about 
combat, generalized hypervigilance and mild agoraphobia.  The 
clinical social worker completing the record noted that the 
veteran appeared aware of being mildly anxious and depressed, 
albeit unaware or uncertain as to the connection of this 
distress to his combat experiences.  He also noted that the 
veteran appeared uncertain as to how he was affected by his 
combat experiences.  He indicated that the veteran had some 
significant symptoms of PTSD but did not meet the full 
criteria of PTSD.  He found that the veteran had an anxiety 
disorder.  

In an April 2006 treatment note, the VA clinical social 
worker continued his assessment that the veteran appeared 
mildly depressed in mood, with reported mild anxiety 
associated with situational stress and the prolonged 
aftereffects of combat.  In an October 2006 treatment record, 
the clinical social worker noted that the veteran appeared 
affected by his combat experiences in episodic fashion, but 
found that the veteran did not meet the full criteria for 
PTSD at that time.  A mutual decision was made to discontinue 
treatment.

Analysis

Based on the veteran's receipt of the CIB, the RO 
acknowledged that the veteran experienced a stressful event 
during service.  During the August 2005 VA examination, the 
veteran provided details regarding stressful events he 
experienced during service.

Service connection for PTSD, however, requires a diagnosis of 
PTSD that conforms to the DSM-IV.  After review of all the 
evidence of record, the Board finds that the medical evidence 
indicates that the veteran does not have PTSD.  Therefore, 
the Board finds that the veteran does not have PTSD related 
to service.

The Board notes that there is medical evidence in the claims 
file that supports the veteran's claim and evidence that 
weighs against the veteran's claim.  The Court has held that 
it is the Board's duty to determine the credibility and 
weight of evidence.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board further notes that greater weight may be 
placed on one physician's opinion than another physician's 
opinion depending on factors such as reasoning employed by 
the physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

The Board acknowledges the April 2005 letter from the private 
doctor that refers to the veteran's treatment for emotional 
problems associated with chronic PTSD.  The Board notes, 
however, that there is no evidence that this private medical 
doctor gave the veteran a PTSD diagnosis that conforms with 
the DSM-IV and the doctor did not discuss the veteran's PTSD 
symptoms or specifics regarding treatment.  The Board finds 
this evidence, therefore, to be of low probative value.  

In the August 2005 VA psychiatric examination, the examiner 
reviewed the claims file and reported, at length, the 
veteran's history and psychiatric symptoms.  After this 
review, the examiner found that the veteran did not meet the 
full criteria for PTSD.  Based on the examiner's review of 
the records, including the April 2005 letter from the private 
doctor, and her thorough discussion of how the veteran did 
not present with all the criteria required for a PTSD 
diagnosis, the Board finds that the August 2005 VA 
examination report to be of substantial probative value.  
Further, as outlined above, subsequent treatment and 
assessment records by a clinical social worker found that the 
veteran did not meet the full criteria for a PTSD diagnosis.

The Board notes the veteran's training as a physician's 
assistant.  There is no indication, however, that the veteran 
had any specialized training in the treatment or diagnosis of 
psychiatric disabilities.  The Board finds, therefore, that 
the veteran's assertion that he has PTSD to be of lower 
probative value than the findings of the VA examiner and the 
clinical social worker.

Based on the reasons discussed, the Board finds that the 
probative value of the August 2005 VA psychiatric examination 
outweighs the probative value provided by the April 2005 
letter from the private doctor and the veteran's assertions 
that he has PTSD.  The preponderance of the evidence is 
against a finding that he has PTSD and the veteran's claim 
for service connection for PTSD is denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


